Borden, J.,
concurring. I agree with part I of the majority opinion.
Regarding part II, however, I believe that the challenged evidence addressed on the cross-examination of the defendant was not fairly within the scope of the defendant’s direct examination. There was no evidence in that examination, directly or by inference, that he was nonviolent in his relationships with women. Thus, the trial court abused its discretion in admitting the cross-examination that he had violently sexually assaulted the specifically identified woman.
I am not persuaded, however, that it is more probable than not that the improperly admitted evidence *210affected the jury’s verdict. First, the defendant, on redirect, vitiated the effect of the court’s ruling by volunteering that he had “had many women and . . . slapped them around.” Second, the other evidence against the defendant was quite strong. Third, there is no indication that the state heavily traded on this evidence in final argument to meet its burden of proof. I would, therefore, hold that the trial court’s ruling was harmless error, and I concur in the judgment.